DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 25MAY2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 103 rejections previously set forth in the Non-Final Office Action mailed 27DEC2021. Applicant's arguments filed 25MAY2022 have been fully considered.
Claim Objections
Claim 8 line(s) 3 sets forth the limitation “that” preferably should be corrected to - - the - -. 
Claim 6 line(s) 16 sets forth the limitation “the regions including at least:”, which preferably may be amended to - - the regions including 
Appropriate correction is required.
Election/Restrictions
Newly amended claim 1 is directed to an invention that is independent or distinct from newly amended claim 6 apart from the invention originally claimed for the following reasons: the feed chamber of the claimed device as claimed in claim 1 is independent and distinct from the feed chamber of the claimed method as claimed in claim 6. In other words, Claims 1 and 6 would have been restricted had they been presented earlier. See details below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3,5 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3,5, drawn to a rotary screen separator, classified in B01D33/06.
II. Claims 6-9, drawn to a method, classified in C02F11/126.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device of Invention I requires a feed chamber having a proximal portion with a cross-sectional area greater than a distal portion, whereas the method of Invention II does not. The method of Invention II requires a sidewall functioning as a weir with an overflow height and a feed lid having a weight bearing onto the flow of feed material, whereas the device of Invention I does not.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 line(s) 5 sets forth the limitation “its”. It is unclear to what “its” refers.
Allowable Subject Matter
Claims 6-9 have allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a method for dewatering feed material comprising the combination of structure and steps as claimed including:
feeding feed material through an inlet opening defined by a feed housing enclosing a feed chamber, the feed chamber defines an outlet opening having as its lowest boundary an upper edge of a side wall the feed chamber comprises, such that the upper edge of the side wall functions as a weir regulating flow of feed material over the side wall, the upper edge of the side wall being located at the overflow height, Y1; and
urging a feed lid rotatably attached to the feed housing to rotate from a closed position to feed material flowing from the feed chamber over the upper edge of the side wall, the feed lid having a feed lid weight bearing onto the flow of feed material.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777